Citation Nr: 0104649	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a small bowel resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1998 rating 
determinations of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  While apparently not certified to 
the Board, the veteran did perfect an appeal as to his claim 
for an original compensable evaluation for residuals of a 
small bowel resection.

The veteran also perfected an appeal as to his claim for 
extension of a temporary total rating for convalescence 
following surgery in March 1998.  In his notice of 
disagreement he argued that the temporary total rating should 
have extended to October 1, 1998.  In a rating decision dated 
in December 1999, the RO extended the temporary total rating 
to October 1, 1998.  This decision is considered a full grant 
of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 
(1993) ( a claimant may limit his appeal).


REMAND

The record contains competent evidence that the veteran 
currently has a hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385 (2000).  At the time of his July 2000 hearing before 
the undersigned Board Member, the veteran indicated that he 
would be submitting material demonstrating that his hearing 
loss was related to service.  

Following the hearing, the veteran submitted a July 2000 
letter from his private physician, in which the physician 
noted that the veteran reported having had tinnitus since 
separation from service.  The physician further stated that 
that a recent audiogram showed moderately severe high 
frequency neurosensory hearing loss most likely secondary to 
loud noise exposure.  The veteran has testified that he was 
exposed to loud jet noises while serving in the military.  

As to the veteran's request for an increased evaluation for 
his small bowel resection, the Board notes that the veteran 
has not been afforded a VA examination since being reduced 
from the temporary total disability evaluation assigned for 
his convalescence period following his March 1998 surgery.  
At his July 2000 personal hearing, the veteran testified that 
his residuals caused difficulty when driving long distances 
and preventing him from working.  VA is obliged to afford 
veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49747 (1992).  Therefore, for all of the above reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hearing loss, 
tinnitus, or residuals of the small bowel 
resection.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured, including 
all records from Greg S. Rowin, D.O..

The RO should advise the veteran of any 
records it is unsuccessful in obtaining.

3.  The RO should arrange for an 
appropriate examination for the purpose 
of ascertaining the nature, extent of 
severity, and etiology of any hearing 
loss or tinnitus.  

The examiner should review the claims 
folder, including this remand, prior to 
completion of the examination report.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss or 
tinnitus is related to any incident of 
service origin.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist in order to determine the 
severity of any postoperative residuals 
of the small bowel resection.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims folder, including this 
remand, prior to completion of the 
examination report.  The examiner should 
comment on the absence or presence of the 
following:  diarrhea; anemia; an 
inability to gain weight; degree of 
interference, if any, with absorption and 
nutrition; definite weight loss; and 
impairment with health.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


